


Exhibit 10.22

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made effective as of March 30,
2012 (“Agreement”) by and between HANGER PROSTHETICS & ORTHOTICS, INC., a
Delaware corporation (the “Company”), and THOMAS E. HARTMAN (“Executive”).  The
Company and Executive agree as follows:

 

WHEREAS, Executive and the Company executed an initial Employment Agreement on
June 22, 2009 (“Original Agreement”); and

 

WHEREAS, the parties hereto desire to amend the Original Agreement as set forth
in this Agreement, with such amendments to be effective as of March 30, 2012.

 

NOW, THEREFORE, in consideration of the promises and mutual agreements set forth
below, both parties agree as follows:

 

1.                                      Employment.  The Company agrees to
employ Executive and Executive accepts such employment by the Company upon the
terms and conditions set forth in this Agreement, for the period beginning on
June 22, 2009 (the “Commencement Date”) and ending upon termination pursuant to
Section 4 or Section 5 (the “Employment Period”).  Executive represents and
warrants that Executive is not subject to any restrictive covenants (including,
without limitation, covenants not to compete and covenants not to solicit) that
prevent Executive from entering into this Agreement or providing services on the
Company’s behalf. Executive agrees not to use or disclose in the course of
Executive’s employment with the Company any confidential information or trade
secrets of any other Person.

 

2.                                      Services.  During the Employment Period,
Executive agrees (i) to devote Executive’s best efforts and substantially all of
Executive’s business time and attention to the business affairs of the Company
(except for reasonable vacation periods subject to the reasonable approval of
the Company or reasonable periods of illness or other incapacity); (ii) to serve
Hanger Orthopedic Group, Inc. (“Hanger”) as a Vice President and its General
Counsel and to render such services as the Company or Hanger may from time to
time direct; provided, however, that Executive recognizes and agrees that Hanger
or the Company may change Executive’s job description as set forth in this
Section 2 as a result of a good faith restructuring of the Company’s or Hanger’s
operations; (iii) that Executive will not, except with the prior written consent
of the Company, become engaged in or render services for any business other than
the business of the Company; and (iv) that Executive will follow the policies
and procedures of the Company, as set forth by the Company from time to time, as
well as all applicable laws, rules and regulations, including with respect to
healthcare. The Company agrees to take reasonable steps to cause Executive to be
elected to the officer positions described in this Section 2 at the next meeting
of the Board of Directors (as defined in Section 3.2(a)).

 

3.                                      Salary, Incentive Bonus, Stock Options,
Other Benefits.  In consideration for the valuable services to be rendered by
Executive and for Executive’s agreement not to disclose or use Confidential
Information of the Company as described in Section 6 and not to compete against
the Company as described in Section 7, the Company hereby agrees as follows:

 

--------------------------------------------------------------------------------


 

3.1                               Salary.  During the first year of the
Employment Period during which this Agreement is executed, the Company will pay
Executive a gross salary in periodic installments (the “Base Salary”) that, when
annualized, is equivalent to Two Hundred Eighty One Thousand Eight Hundred
Seventy Five Dollars ($281,875.00).  The Base Salary will be paid according to
the Company’s normal payroll cycle and practices, which practices include the
withholding of applicable payroll taxes and other normal adjustments and
deductions.  Executive’s Base Salary may, but is not required to, be increased
annually in January of each year (but cannot be decreased) based on an annual
performance salary review as determined in the reasonable discretion of the
Company.

 

3.2                               Bonus.

 

(a)                                 In addition to the Base Salary, Executive
shall participate in Hanger’s current bonus plan for senior corporate officers
(the “Bonus Plan”), as approved by the Compensation Committee of the Board of
Directors of Hanger (“Board of Directors”) in each calendar year during the term
of this Agreement commencing with a pro-rated bonus for the portion of the 2009
calendar year during which Executive is employed with the Company.  Executive’s
target bonus is forty percent (40%) of the Base Salary (the “Target Bonus”) and
is contingent on Executive meeting certain performance criteria and Hanger
achieving certain year-end financial criteria, and up to eighty percent (80%) of
the Base Salary (the “Maximum Bonus”) if Executive exceeds certain performance
criteria and Hanger exceeds certain year-end financial criteria all as
determined in the reasonable discretion of the Board of Directors and its
Compensation Committee.  Executive shall be entitled to such increases in the
“Target Bonus” and the “Maximum Bonus” during the term hereof as shall be
determined and approved by the Compensation Committee of the Board of Directors
in its sole discretion, taking account of the performance of Hanger, the Company
and Executive, and other factors generally considered relevant to the salaries
of executives holding similar positions with enterprises comparable to the
Company.  Notwithstanding the foregoing, in the event that Executive, Hanger or
the Company fail to attain their minimum respective criteria in any given year,
the Board of Directors and its Compensation Committee may, in their reasonable
discretion, decline to award any bonus to Executive.

 

(b)                                 The bonus described in Section 3.2(a) shall
be payable between January 1 and March 15 (inclusive) of the calendar year
following the calendar year for which the bonus is determined in accordance with
the Company’s normal practices.  In the event that Executive is employed for
less than the full calendar year in the year in which Executive’s Termination
Date occurs (“Termination Year”), the bonus shall be paid to Executive upon
termination pursuant to Section 4.1, Section 4.2, Section 4.4 or Section 5 of
this Agreement (all as further described in such sections) and calculated based
on Executive meeting certain performance criteria and Hanger achieving certain
year-end financial criteria, all as determined by the Compensation Committee of
the Board of Directors, in its sole discretion.  Such bonus shall be pro-rated
for the portion of the Termination Year during which Executive was employed with
the Company.  With respect to the bonus for the Termination Year, any bonus
payable pursuant to this Section 3.2(b) shall be payable to Executive between
January 1 and March 15 (inclusive) of the calendar year following the calendar
year for which the bonus is determined in accordance with the Company’s normal
practices.

 

2

--------------------------------------------------------------------------------


 

3.3                               Stock Options & Restricted Stock.

 

(a)                                 In addition to the compensation described in
Section 3.1 and Section 3.2 of this Agreement, Executive may have the
opportunity to receive options to purchase stock or restricted shares of stock
of Hanger in a manner consistent with any stock option or restricted share plan
adopted by Hanger. The determination as to the amount of stock, if any, to be
purchased under such stock option or restricted share plan shall be subject to
the sole discretion of the Board of Directors of Hanger or a committee thereof.

 

(b)                                 As an incentive for Executive’s future
performance in improving shareholder value, Executive will be entitled to
receive a special, time-based grant of five thousand (5,000) restricted shares
of Hanger stock (“Special Grant”).  The grant date of the Special Grant shall be
no later than seven (7) days after the Commencement Date.  The vesting schedule
for the Special Grant shall conform to the vesting schedule described in
Section 3.3(c) of this Agreement and the Stock Agreement (as hereinafter
defined).

 

(c)                                  The options or restricted shares provided
in Section 3.3(a) and Section 3.3(b) shall be evidenced by one or more stock
option agreements or restricted share agreements (each, a “Stock Agreement”)
between Executive and Hanger, which Stock Agreement(s) shall provide for a
vesting schedule of four (4) years, in equal parts, of the options or restricted
shares granted thereunder.  Notwithstanding any provisions now or hereafter
existing under any stock incentive plan of Hanger, all options or restricted
shares granted to Executive shall vest in full immediately upon the Termination
Date except for termination of employment pursuant to Section 4.3 or Section 4.5
hereof, and Executive (or his estate or legal representative, if applicable)
shall thereafter have twelve (12) months from such Termination Date to exercise
such options, if applicable.

 

(d)                                 Notwithstanding any provisions now or
hereafter existing under any stock option plan or restricted share plan of
Hanger, in the event of a Change in Control (as hereinafter defined), all
options or restricted shares provided to Executive pursuant to
Section 3.3(a) and Section 3.3(b) of this Agreement or any Stock Agreement shall
be granted and shall immediately fully vest as of the date of such Change in
Control with such options or restricted shares being valued at the closing price
of Hanger’s common stock on the day prior to the day of the Change in Control.

 

(e)                                  For purposes of this Agreement, a “Change
in Control” shall be deemed to exist if:

 

(i)                                     a person, as defined in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934 (other than Executive or
a group including Executive), either (A) acquires twenty percent (20%) or more
of the combined voting power of the outstanding securities of Hanger having the
right to vote in elections of directors and such acquisition shall not have been
approved within sixty (60) days following such acquisition by a majority of the
Continuing Directors (as hereinafter defined) then in office, or (B) acquires
fifty percent (50%) or more of the combined voting power of the outstanding
securities of Hanger having a right to vote in elections of directors; or

 

3

--------------------------------------------------------------------------------


 

(ii)                                  Continuing Directors shall for any reason
cease to constitute a majority of the Board of Directors; or

 

(iii)                               Hanger disposes of all or substantially all
of the business of Hanger to a party or parties other than a subsidiary or other
affiliate of Hanger pursuant to a partial or complete liquidation of Hanger,
sale of assets (including stock of a subsidiary of Hanger) or otherwise; or

 

(iv)                              the Board of Directors approves Hanger’s
consolidation or merger with or into any other Person (other than a wholly-owned
subsidiary of Hanger), or any other Person’s consolidation or merger with or
into Hanger, which results in all or part of the outstanding shares of Stock
being changed in any way or converted into or exchanged for stock or other
securities or cash or any other property.

 

(f)                                   For purposes of this Agreement, the term
“Continuing Director” shall mean a member of the Board of Directors who either
was a member of the Board of Directors on the date hereof or who subsequently
became a Director of Hanger and whose election, or nomination for election, was
approved by a vote of at least two-thirds (2/3) of the Continuing Directors then
in office.

 

3.4                               Relocation.  Executive shall have received the
relocation benefits set forth in the Company’s Executive Relocation Program, a
copy of which was attached to the Original Agreement as Exhibit A, consistent
with the relocation policies and procedures of the Company for executives, as
previously disclosed by the Company to Executive.

 

3.5                               Benefits.  Executive also shall be entitled to
(i) an automobile allowance in the amount of Seven Hundred Dollars ($700.00) per
month and the provision of, or reimbursement for, parking of an automobile at
the Company’s corporate headquarters, (ii) four (4) weeks of vacation per year,
and (iii) sick leave, medical and other benefits, including eligibility for
participation in the Company’s Supplemental Executive Retirement Program
(“SERP”) and appropriate directors and officers liability insurance (to the
extent commercially reasonable for the Company to obtain such insurance), all of
which are consistent with those received by other similarly-situated senior
executives of Hanger and its subsidiaries as determined in the sole discretion
of the Compensation Committee of the Board of Directors. With regard to the
Company’s SERP, Executive’s level of benefit shall be forty percent (40%) of
Executive’s average base salary, as defined by the SERP plan.  Eligibility for
the SERP is subject to the approval of the Compensation Committee of the  Board
of Directors and is anticipated to occur no later than eighteen (18) months
after the Commencement Date.

 

3.6                               Reimbursement for COBRA. Upon the provision by
Executive of evidence of such expenses and the payment thereof, the Company
reimbursed Executive for up to one (1) month of Executive’s COBRA expenses under
the medical plan in which Executive participated immediately prior to and as of
the date of the Original Agreement.

 

3.7                               Determination of Cap or Payment.

 

(a)                                 Notwithstanding any other provision of this
Agreement, if any portion of any payment under this Agreement, or under any
other agreement or arrangement with

 

4

--------------------------------------------------------------------------------


 

Executive or plan of the Company or one of its subsidiaries or affiliates (in
the aggregate, “Total Payments”), would constitute an “excess parachute payment”
and would, but for this Section 3.7, result in the imposition on Executive of an
excise tax under Internal Revenue Code (“Code”) Section 4999 (the “Excise Tax”),
then the Total Payments to be made to Executive shall either be (i) delivered in
full, or (ii) reduced to 299.99% of Executive’s “base amount” for purposes of
Code Section 280G so that no portion of such Total Payments would be subject to
the Excise Tax, whichever of the foregoing results in the receipt by Executive
of the greatest benefit on an after-tax basis (taking into account the
applicable federal, state and local income taxes and the Excise Tax).

 

(b)                                 Within forty (40) days following a
termination or notice by one party to the other of its belief that there is a
payment or benefit due Executive that will result in an excess parachute
payment, the Company shall obtain, at its expense, the opinion (which need not
be unqualified) of nationally recognized tax counsel (“Tax Counsel”) selected by
the Compensation Committee of the Board of Directors, which sets forth (i) the
“base amount” within the meaning of Code Section 280G; (ii) the aggregate
present value of the payments in the nature of compensation to Executive as
prescribed in Code Section 280G(b)(2)(A)(ii); (iii) the amount and present value
of any “excess parachute payment” within the meaning of Code Section 280G(b)(1);
and (iv) the net after-tax proceeds to Executive, taking into account the tax
imposed under Code Section 4999 if (x) the Total Payments were delivered in full
or (y) the Total Payments were reduced in accordance with Section 3.7(a).  Such
opinion shall be addressed to the Company and Executive and shall be binding
upon the Company and Executive.  If such opinion determines that clause
(a)(ii) above applies, then the payments or benefits under this agreement or any
other payment or benefit determined by Tax Counsel to be includable in the Total
Payments shall be reduced or eliminated so that under the bases of calculations
set forth in such opinion there will be no excess parachute payment.  In such
event, payments or benefits included in the Total Payments shall be reduced or
eliminated by applying  the following principles, in order:  (1) the payment or
benefit with the higher ratio of the parachute payment value to present economic
value (determined using reasonable actuarial assumptions) shall be reduced or
eliminated before a payment or benefit with a lower ratio; (2) the payment or
benefit with the later payment date shall be reduced or eliminated before a
payment or benefit with an earlier payment date; and (3) cash payments shall be
reduced prior to non-cash benefits; provided that if the foregoing order of
reduction or elimination would violate Code Section 409A, then the reduction
shall be made pro rata among the payments or benefits to be received by
Executive (on the basis of the relative present value of the parachute
payments).

 

(c)                                  For purposes of this Agreement, (i) the
value of any noncash benefits or any deferred payment or benefit shall be
determined in accordance with the principles of Code Sections 280G(d)(3) and
(4), and (ii) Executive shall be deemed to pay federal income tax and employment
taxes at the highest stated rate of federal income and employment taxation, and
state and local income taxes at the highest stated rate of taxation in the state
or locality of Executive’s domicile (determined in both cases in the calendar
year in which the termination or notice described in Section 3.7(b) is given,
whichever is earlier), net of the maximum reduction in federal income taxes that
may be obtained from the deduction of such state and local taxes.

 

5

--------------------------------------------------------------------------------


 

(d)                                 If such Tax Counsel so requests in
connection with the opinion required by this Section 3.7, the Company shall
obtain, at its expense, and the Tax Counsel may rely on, the advice of a firm of
recognized executive compensation consultants as to (1) the reasonableness of
any item of compensation to be received by Executive solely with respect to its
status under Code Section 280G, or (2) the fair market value of any non-cash
benefit.  Such firm shall be selected by the Compensation Committee of the Board
of Directors.

 

(e)                                  This Section 3.7 shall be amended to comply
with any amendment or successor provision to Code Sections 280G or 4999.  If
such provisions are repealed without successor, then this Section 3.7 shall be
cancelled without further effect.

 

4.                                      Termination of Employment.

 

4.1                               Death. Executive’s employment shall be
terminated by Executive’s death.  In the event of the death of Executive, the
Company shall pay to the estate or other legal representative of Executive the
Base Salary (at the annual rate then in effect) and vacation as accrued through
the Termination Date and not theretofore paid to Executive and the bonus
provided for in Section 3.2 for the Termination Year (as well as any then earned
but unpaid bonus for the year preceding the Termination Year, if applicable). 
Except as otherwise provided in this Agreement, the rights and benefits of
Executive or his transferee under the benefit plans and programs of the Company
shall be determined in accordance with the provisions of such plans and
programs.

 

4.2                               Disability.

 

(a)                                 “Disability” means, for purposes of this
Agreement, that Executive is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months.

 

(b)                                 If Executive shall incur a Disability, the
employment of Executive shall be terminated.  In the event of such termination,
the Company shall pay to Executive the Base Salary (at the annual rate then in
effect) and vacation accrued through the Termination Date and not theretofore
paid to Executive and the bonus provided for in Section 3.2 for the Termination
Year (as well as any then earned but unpaid bonus for the year preceding the
Termination Year, if applicable).  Except as otherwise provided in this
Agreement, the rights and benefits of Executive or his transferee under the
benefit plans and programs of the Company shall be determined in accordance with
the provisions of such plans and programs.

 

4.3                               Due Cause.  The employment of Executive
hereunder may be terminated by the Company at any time for Due Cause (as
hereinafter defined).  In the event of such termination, the Company shall pay
to Executive the Base Salary (at the annual rate then in effect) and vacation
accrued through the Termination Date and not theretofore paid to Executive. 
Except as otherwise provided in this Agreement, the rights and benefits of
Executive or his transferee under the benefit plans and programs of the Company
shall be determined in

 

6

--------------------------------------------------------------------------------


 

accordance with the provisions of such plans and programs.  For purposes hereof,
“Due Cause” shall be defined as any of: (i) the repeated failure or refusal of
Executive to follow the lawful directives of the Company (except due to
sickness, injury or disabilities), (ii) gross inattention to duty or any other
willful, reckless or grossly negligent act (or omission to act) by Executive,
which, in the good faith judgment of the Company, materially injures the
Company, including the repeated failure to follow the policies and procedures of
the Company, (iii) a material breach of this Agreement by Executive or (iv) the
commission by Executive of a felony or other crime involving moral turpitude or
an act of financial dishonesty.

 

4.4                               Termination by the Company Without Cause.

 

(a)                                 The Company may terminate Executive’s
employment at any time, for whatever reason it deems appropriate or without
reason; provided, however, that in the event that such termination is not
pursuant to Section 4.1 (Death); 4.2 (Disability); 4.3 (Due Cause); 4.5
(Voluntary Termination); or 4.6 (Retirement), the Company shall pay to Executive
the Base Salary (at the annual rate then in effect) and vacation accrued through
the Termination Date and not theretofore paid to Executive and the bonus
provided for in Section 3.2 for the Termination Year (as well as any then earned
but unpaid bonus for the year preceding the Termination Year, if applicable).

 

(b)                                 In addition to the payments described in
Section 4.4(a), the Company shall pay to Executive on the date that is six
(6) months and one day after the Termination Date, a lump sum amount equal to
one (1) year of the Base Salary (at the annual rate in effect immediately prior
to termination) and an additional bonus payment (“Additional Bonus Payment”)
equal to the Target Bonus for the Termination Year (collectively the “Severance
Payment”).  In addition, the Company shall, for one (1) year following the
Termination Date, (i) reimburse Executive for his reasonable costs of medical
and dental coverage as provided under COBRA, (ii) reimburse Executive for his
reasonable costs incurred in maintaining his life and disability coverage, and
(iii) reimburse Executive for similar, applicable benefits granted to Executive
in Section 3.5 at a level substantially equivalent to that provided by the
Company to Executive immediately prior to the termination of his employment
(including such other benefits as shall be provided to senior corporate officers
of the Company in lieu of such benefits from time to time during the one
(1) year payment period), on the same basis, including the Company’s payment of
premiums and contributions, as such benefits are provided to other senior
corporate officers of the Company or were provided to Executive prior to the
termination. Reimbursements of expenses which provide for nonqualified deferred
compensation under Code Section 409A, if any, shall not be paid before six
(6) months and one day after Executive’s Termination Date.  The amount of
expenses eligible for reimbursement, or in-kind benefits provided, during a
taxable year of Executive may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided in any other taxable year. 
Reimbursements shall be paid on or before the last day of Executive’s taxable
year following the taxable year in which the expense was incurred.  The right to
reimbursement hereunder is not subject to liquidation or exchange for another
benefit.

 

(c)                                  Notwithstanding Section 4.4(b), in the
event that (i) Executive is not a Specified Employee, then the Company shall pay
to Executive the Severance Payment within forty-five (45) days from the
Termination Date and the six (6) month delay for

 

7

--------------------------------------------------------------------------------


 

reimbursements shall cease to apply, or (ii) Executive is a Specified Employee
and the death of the Executive occurs within six (6) months following the
Termination Date, the Company shall pay to Executive’s estate any unpaid portion
of the amounts due to be paid to Executive pursuant to Section 4.4(b) within
forty-five (45) days following the Executive’s death.  If Executive’s estate or
legal representative fails to notify the Company of the death of the Executive
such that the Company is unable to make timely payment hereunder, then the
Company shall not be treated as in breach of this Agreement and shall not be
liable to the estate or legal representative for any losses, damages, or other
claims resulting from such late payment.

 

(d)                                 Notwithstanding anything in this Agreement
to the contrary, Executive shall not be entitled to any payments under
Section 4.4(b) unless Executive has first duly and timely executed (and not
revoked) a form of agreement and general release acceptable to the Company
releasing the Company from certain claims Executive may have in connection with
Executive’s employment with the Company and the termination thereof, to the
extent permitted by law.

 

4.5                               Voluntary Termination.  Executive may
terminate his employment with the Company at any time and the Company shall pay
to Executive the Base Salary (at the annual rate then in effect) and vacation
accrued through the Termination Date (at the annual rate then in effect) and not
theretofore paid to Executive, as well as any then earned but unpaid bonus for
the year preceding the Termination Year, if applicable. In the event Executive
terminates Executive’s employment under this Section 4.5, written notice of at
least thirty (30) days shall be provided to the Company in accordance with the
provisions of Section 9. Except as otherwise provided in this Agreement, the
rights and benefits of Executive or his transferee under the benefit plans and
programs of Hanger shall be determined in accordance with provisions of such
plans and programs.

 

4.6                               Retirement.

 

(a)                                 In the event of Executive’s Retirement (as
defined in Section 4.6(b)), the Company shall pay to Executive the Base Salary
(at the annual rate then in effect) and vacation accrued through the date of
Retirement and not theretofore paid to Executive, as well as any then earned but
unpaid bonus for the year preceding the Termination Year, if applicable.  Except
as otherwise provided in this Agreement, rights and benefits of Executive or his
transferee under the benefit plans and programs of the Company shall be
determined in accordance with provisions of such plans and programs.

 

(b)                                 “Retirement” shall mean Executive’s
voluntary termination of employment at or after age sixty-five (65), provided
Executive has given the Company written notice of Executive’s intent to retire
no less than one (1) year prior to the scheduled Termination Date and Executive
has, as of the scheduled Termination Date, been continuously employed with
Hanger, including any of its direct or indirect subsidiaries, for a period of no
less than ten (10) years.

 

5.                                      Change In Control and Termination
Provisions.

 

If within a two (2) year period following any Change in Control there occurs:

 

8

--------------------------------------------------------------------------------

 

 

(a)                                 any termination of Executive’s employment
with the Company (other than as set forth in Section 4.1 (Death), 4.2
(Disability), 4.3 (Due Cause), 4.5 (Voluntary Termination) or 4.6 (Retirement)
of this Agreement);

 

(b)                                 a material diminution of Executive’s
responsibilities, as compared to Executive’s responsibilities immediately prior
to the Change in Control;

 

(c)                                  any reduction in the Base Salary or Bonus
Plan targets (as distinguished from the payments received thereunder), as
compared to such Base Salary or such targets as of the date immediately prior to
the Change in Control;

 

(d)                                 any failure to provide Executive with
benefits: (1) at least as favorable as those enjoyed by similarly-situated
senior corporate officers of the Company under the Company’s pension, life
insurance, medical, health and accident, disability or other written employee
plans under which the form and/or amounts of benefits are prescribed in
applicable documents or (2) granted to Executive by this Agreement;

 

(e)                                  any relocation of Executive’s principal
site of employment to a location more than fifty (50) miles from Executive’s
principal place of employment as of the date immediately prior to the Change in
Control; or

 

(f)                                   any material breach of this Agreement by
the Company;

 

then, at the option of Executive, exercisable by Executive within ninety (90)
days after the occurrence of any of the foregoing events, Executive may resign
his employment with the Company (or, if involuntarily terminated, give notice of
his intention to collect benefits under this Agreement) by delivering a notice
in writing (the “Notice of Termination”) to the Company, and Executive shall be
entitled to receive the Base Salary (at the annual rate then in effect) and
vacation accrued to the Termination Date and not theretofore paid to Executive
and the bonus provided for in Section 3.2 for the Termination Year (as well as
any then earned but unpaid bonus for the year preceding the Termination Year, if
applicable).  In addition, the Company shall pay to Executive on the date that
is six (6) months and one day after the Termination Date the Severance Payment. 
In addition, the Company shall, for one (1) year following the Termination Date,
(i) reimburse Executive for his reasonable costs of medical and dental coverage
as provided under COBRA, (ii) reimburse Executive for his reasonable costs
incurred in maintaining his life and disability coverage, and (iii) reimburse
Executive for similar, applicable benefits granted to Executive in Section 3.4
at a level substantially equivalent to that provided by the Company to Executive
immediately prior to the termination of his employment (including such other
benefits as shall be provided to senior corporate officers of the Company in
lieu of such benefits from time to time during the one (1) year payment period),
on the same basis, including the Company’s payment of premiums and
contributions, as such benefits are provided to other senior corporate officers
of the Company or were provided to Executive prior to the termination. 
Reimbursements of expenses which provide for nonqualified deferred compensation
under Code Section 409A, if any, shall not be paid before six (6) months and one
day after Executive’s Termination Date.  The amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a taxable year of Executive
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided in any other taxable year.  Reimbursements

 

9

--------------------------------------------------------------------------------


 

shall be paid on or before the last day of Executive’s taxable year following
the taxable year in which the expense was incurred.  The right to reimbursement
hereunder is not subject to liquidation or exchange for another benefit.

 

(g)                                  Notwithstanding the prior provisions of
this Section 5, in the event that (i) Executive is not a Specified Employee,
then the Company shall pay to Executive the Severance Payment within forty-five
(45) days from the Termination Date and the six (6) month delay for
reimbursements shall cease to apply, or (ii) Executive is a Specified Employee
and the death of Executive occurs within six (6) months following the
Termination Date, the Company shall pay to Executive’s estate any unpaid portion
of the amounts due to be paid to Executive pursuant to this Section 5 within
forty-five (45) days following Executive’s death.  If Executive’s estate or
legal representative fails to notify the Company of the death of Executive such
that the Company is unable to make timely payment hereunder, then the Company
shall not be treated as in breach of this Agreement and shall not be liable to
the estate or legal representative for any losses, damages, or other claims
resulting from such late payment.

 

(h)                                 Notwithstanding anything contained in this
Agreement to the contrary, Executive shall not be entitled to any payments under
this Section 5 unless Executive has first duly and timely executed (and not
revoked) a form of agreement and general release acceptable to the Company
releasing the Company from certain claims Executive may have in connection with
Executive’s employment with the Company and the termination thereof, to the
extent permitted by law.

 

6.                                      Confidential Information; Return of
Property.  During Executive’s employment with the Company and for an unlimited
period of time thereafter, this Section 6 shall apply to Executive.

 

6.1                               Unless Executive secures the Company’s written
consent, Executive will not disclose, use, disseminate, lecture upon, or publish
Confidential Information, whether or not such Confidential Information was
developed by him.

 

6.2                               “Confidential Information” means information
disclosed to Executive or known by him as a result of his employment with the
Company, not generally known in the industry, about the Company’s and/or
Hanger’s (including any direct or indirect subsidiary of Hanger) services,
products, suppliers, referral sources, patients, clients or customers,
including, but not limited to, clinical programs, procedures and protocols,
research, operating manuals, business methods, financial strategic planning,
client retention, customer, patient, client, referral source and supplier lists,
data processing, insurance plans, risk management, marketing, contracting,
selling and employees.

 

6.3                               Executive agrees to preserve for the Company’s
exclusive use and deliver to the Company at the termination of Executive’s
employment, or at any other time the Company may request, all Company equipment
and property (including, without limitation, tools, computers, mobile
communication devices and furniture) and all memoranda, data, notes, plans,
records, reports and other documents, whether in electronic, written or other
form (and copies thereof), relating to the business of the Company which
Executive may then possess or have under Executive’s control.

 

10

--------------------------------------------------------------------------------


 

7.                                      Non-Compete.

 

7.1                               In the event the Employment Period is
terminated under Sections 4.3, 4.5, 4.6 or 5, then Section 7.2 will apply to
Executive. In the event the Employment Period is otherwise terminated, such as
pursuant to Section 4.4, then no part of Section 7.2 will apply to Executive.
All other provisions of Section 7 will apply to Executive regardless of the
reason for termination of the term of employment.

 

7.2                               Executive will not, during Executive’s term of
employment and for a period of two (2) years after the Termination Date,
directly or indirectly (i) engage, whether as principal, agent, investor,
representative, stockholder (other than as the holder of not more than five
percent (5%) of the stock or equity of any corporation the capital stock of
which is publicly traded), employee, consultant, volunteer or otherwise, with or
without pay, in any activity or business venture anywhere within the continental
United States that is competitive with the business of the Company and/or Hanger
(including any direct or indirect subsidiary of Hanger) on the Termination Date,
(ii) solicit or entice or endeavor to solicit or entice away from the Company
and/or Hanger (including any direct or indirect subsidiary of Hanger) any
director, officer, employee, agent or consultant of the Company and/or Hanger
(including any direct or indirect subsidiary of Hanger), either on his own
account or for any Person, firm, corporation or other organization, regardless
of whether the Person solicited would commit any breach of such Person’s
contract of employment by reason of leaving the Company’s service; (iii) solicit
or entice or endeavor to solicit or entice away any of the referral sources,
patients, clients or customers of the Company and/or Hanger (including any
direct or indirect subsidiary of Hanger) at any time during the two (2) years
preceding the Termination Date for the purpose of competing with the business of
the Company and/or Hanger (including any direct or indirect subsidiary of
Hanger), either on his own account or for any other Person, firm, corporation or
organization; (iv) employ or otherwise utilize (whether as a consultant, advisor
or otherwise) any Person who was a director, officer, or employee of the Company
and/or Hanger (including any direct or indirect subsidiary of Hanger) at any
time during the two (2) years preceding the Termination Date, unless such
Person’s employment was terminated by the Company and/or Hanger (including any
direct or indirect subsidiary of Hanger); or (v) employ or otherwise utilize
(whether as a consultant, advisor or otherwise) any Person who is or may be
likely to be in possession of any Confidential Information.  Executive agrees
that the restraint imposed under this Section 7 is reasonable and not unduly
harsh or oppressive.  The parties hereto agree that if, in any proceeding, the
Court or other authority shall refuse to enforce covenants set forth in this
Section 7, because such covenants cover too extensive a geographic area or too
long a period of time, any such covenant shall be deemed appropriately amended
and modified in keeping with the intention of the parties to the maximum extent
permitted by law.

 

7.3                               Since a material purpose of this Agreement is
to protect the Company’s investment in Executive and to secure the benefits of
Executive’s background and general experience in the industry, the parties
hereto agree and acknowledge that money damages may not be an adequate remedy
for any breach of the provisions of Section 6 or this Section 7 and that any
such breach will cause the Company irreparable harm.  Therefore, in the event of
a breach by Executive of any of the provisions of Section 6 or this Section 7,
the Company or its successors or assigns may, in addition to other rights and
remedies existing in its favor, apply to

 

11

--------------------------------------------------------------------------------


 

any court of law or equity of competent jurisdiction for specific performance
and/or injunctive or other relief in order to enforce or prevent any violations
of the provisions of this Agreement.

 

7.4                               Executive specifically authorizes and permits
the Company to provide any Person with which Executive serves (or may serve) as
an employee, director, owner, stockholder, consultant, partner (limited or
general) or otherwise with a copy of this Agreement or a general description of
some or all of the terms of this Agreement.

 

12

--------------------------------------------------------------------------------


 

8.                                      Miscellaneous.  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law.  The parties agree that (i) the
provisions of this Agreement shall be severable in the event that any of the
provisions hereof are for any reason whatsoever invalid, void or otherwise
unenforceable, (ii) such invalid, void or otherwise unenforceable provisions
shall be automatically replaced by other provisions which are as similar as
possible in terms to such invalid, void or otherwise unenforceable provisions
but are valid and enforceable and (iii) the remaining provisions shall remain
enforceable to the fullest extent permitted by law. This Agreement embodies the
complete agreement and understanding among the parties and supersedes and
preempts any prior understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way. This Agreement is intended to bind and inure to the benefit of and be
enforceable by Executive and the Company, and their respective successors and
assigns. Executive may not assign Executive’s rights or delegate Executive’s
obligations hereunder without the prior written consent of the Company. The
Company may assign its rights and delegate its duties hereunder without the
consent of Executive to Permitted Transferees. All questions concerning the
construction, validity and interpretation of the Agreement will be governed by
the internal law, and not the law of conflicts, of the State of Maryland.  All
disputes under this Agreement shall be submitted to and governed by binding
arbitration with an arbitrator from the American Arbitration Association; except
only that the Company may seek relief in a court of competent jurisdiction in
the event of a claimed violation of Section 6 or Section 7 of this Agreement.
Executive hereby agrees that any action or proceeding regarding or relating to
this Agreement that is properly submitted to a court of competent jurisdiction
as described in the preceding sentence shall be subject to the exclusive
jurisdiction of the courts of the State of Maryland, County of Montgomery, or,
if it has or can acquire jurisdiction, in the United States District Court for
the District of Maryland (Southern Division), and each of the parties hereto
consents to the jurisdiction of such courts (and of the appropriate appellate
courts) in any such action or proceeding and waives any objection to venue laid
therein.  Process in any action or proceeding referred to in the preceding
sentence may be served on any party hereto anywhere in the world. Any provision
of this Agreement may be amended or waived only with the prior written consent
of the Company and Executive.  Notwithstanding anything in this Agreement to the
contrary, the Company shall unilaterally have the right to amend this Agreement
to comply with Section 409A of the Code.  This Agreement may be executed in one
or more counterparts, and by the different parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.  The
parties further agree that facsimile signatures or signatures scanned into .pdf
(or similar) format and sent by e-mail shall be deemed original signatures.

 

9.                                      Notices.  Any notice to be given
hereunder shall be in writing and delivered personally or sent by certified
mail, postage prepaid, return receipt requested, addressed to the party
concerned at the address indicated below or at such other address as such party
may subsequently be designated by like notice:

 

If to the Company:

 

13

--------------------------------------------------------------------------------


 

 

c/o Hanger Orthopedic Group, Inc.
Suite 300
10910 Domain Drive
Austin, Texas 78758
Attention: Vice President, Human Resources

 

If to Executive:

 

Thomas E. Hartman

[Address]

 

10.                               Withholding.  Anything to the contrary
notwithstanding, all payments required to be made by the Company hereunder to
Executive or his beneficiaries, including his estate, shall be subject to
withholding of such amounts relating to taxes as the Company may reasonably
determine it should withhold pursuant to any applicable law or regulation.  In
lieu of withholding such amounts, in whole or in part, the Company may, in its
sole discretion, accept other provisions for payment of taxes as permitted by
law, provided it is satisfied in its sole discretion that all requirements of
law affecting its responsibilities to withhold such taxes have been satisfied.

 

11.                               Survivorship.  The respective rights and
obligations of the parties hereunder shall survive any termination of this
Agreement to the extent necessary to the intended preservation of such rights
and obligations.

 

12.                               Definitions.

 

12.1                        “Permitted Transferee” shall mean (a) any successor
by merger or consolidation to Hanger or the Company or any Permitted Transferee;
(b) any purchaser of all or substantially all of Hanger’s or the Company’s or
any Permitted Transferee’s assets; (c) any parent or subsidiary corporation of
Hanger or the Company; and (d) any lender to (i) Hanger or the Company, (ii) any
Permitted Transferee and/or (iii) any affiliate of Hanger or the Company or of
any Permitted Transferee.

 

12.2                        “Person” shall mean and include an individual, a
partnership, a joint venture, a corporation, a limited liability company, a
trust, an unincorporated organization and a governmental entity or any
department or agency thereof.

 

12.3                        “Termination Date” shall mean (i) if Executive’s
employment is terminated by the Company for any reason whatsoever, other than
death or Disability, Executive’s last day of work; (ii) if Executive’s
employment is terminated by reason of death or Disability, the date of death of
Executive or the effective date of the Disability, as the case may be; and
(iii) if Executive’s employment is terminated by Executive, the expiration date
of the applicable notice period that is required pursuant to this Agreement, or
such other date as mutually agreed upon by the Company and Executive. 
Notwithstanding the foregoing, no Termination Date shall be earlier than the
date as of which Executive has incurred a “separation

 

14

--------------------------------------------------------------------------------


 

from service” within the meaning of Internal Revenue Code (“Code”) Section 409A,
as determined by applying the default rules thereof

 

12.4                        Executive will be a “Specified Employee” if
Executive is a key employee (as defined in Code Section 416(i) but without
regard to Code Section 416(i)(5)) of the Company or an affiliate of the Company
(within the meaning of Code Section 414(b) or (c)) any of the stock of which is
publicly traded on an established securities market or otherwise, as determined
at the time of Executive’s “separation from service”.  Executive is a key
employee under Code Section 416(i) if Executive meets the requirements of Code
Section 416(i)(1)(A)(i), (ii) or (iii), applied in accordance with the
regulations under Code Section 416, but disregarding Code Section 416(i)(5), at
any time during the twelve (12) month period ending on an identification date. 
For purposes of determining whether Executive is a key employee, compensation
shall mean wages within the meaning of Code Section 3401(a) but determined
without regard to any rules that limit the amount of remuneration included in
wages based on the nature or location of the employment or services performed. 
If Executive is a key employee as of an identification date, Executive is
treated as a key employee for the twelve (12) month period beginning on the
first day of the fourth month following the identification date.  The
identification date for this Agreement shall be December 31 of each year, such
that if Executive satisfies the foregoing requirements for key employee status
as of December 31 of a year, Executive shall be treated as a key employee for
the twelve (12) month period starting April 1 of the following calendar year.

 

If, in a transaction constituting a “change in control” of the Company, as
determined by Code Section 409A, the Company is merged with or acquired by
another entity, and immediately following such change in control of the Company
the stock of either the Company or the acquirer or successor in such transaction
is publicly traded on an established securities market or otherwise, then for
the period between the date of such transaction and the next specified employee
effective date of the acquirer or survivor, the acquirer or survivor shall
combine the lists of the specified employees of each entity participating in the
transaction and re-order the list to identify the top 50 key employees (as well
as 1% and 5% owners that are considered key employees) in accordance with
Treasury Regulation §1.409A-1(i)(6)(i).

 

13.                               Acknowledgement.  Executive acknowledges and
agrees that Executive has been given ample time and fair opportunity to review
this Agreement, to ask any questions Executive might have, to consult with an
attorney or other professional and to suggest alternative provisions. Executive
further states that Executive understands the meaning and import of the terms
and provisions of this Agreement, that the Company has not unfairly or unduly
influenced Executive to sign this Agreement and that Executive willingly and
voluntarily enters into this Agreement as a condition of Executive’s employment
and for fair and reasonable consideration.

 

[The next page is the signature page.]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

HANGER PROSTHETICS & ORTHOTICS, INC.

 

 

 

 

 

By:

/s/ ANDREW C. MORTON

 

 

Andrew C. Morton, Vice President -HR

 

 

 

 

 

 

 

 

/s/ THOMAS E. HARTMAN

 

 

Thomas E. Hartman

 

16

--------------------------------------------------------------------------------

 
